DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2015/0023030, “Tsukamoto”) in view of Pegg (US 2012/0218688, “Pegg”).
Regarding claim 1, Tsukamoto teaches a flexible display device having first, second, and third housing areas (see Figs. 1A, 1B, 1C, below, having housing areas 112, 111, 113, and see generally [0036]; the Examiner notes that any of the housing areas 111-113 may be considered to be first, second, or third housing consistent with the presently claimed language), that the housing structures may be folded and slid together (e.g., [0053] and Figs. 1A-1C). Tsukamoto additionally teaches that the first, second, and third housings may be connected by hinges that facilitate their slidable connection (folding and sliding, [0053], Figs. 1A-1C, each section connected by hinges). Tsukamoto teaches that the first second and third houses may be in the same plane when spread and configured to by wholly exposed (see Fig. 1A), that the corresponding display portions may be considered to be on the top of the housings (see, e.g., Fig. 1A), and that the portions may change shape between folded and spread positions such that the exposed area is changed along with the folding of the device (see Figs. 1A-1C, e.g., [0008], [0009]). Tsukamoto teaches that, when spread, the first, second, and third display portions may each be facing the same exterior direction (i.e., exposed to a viewer, see Fig. 1A). Tsukamoto additionally teaches that the folded device has only one display area facing an exterior or exposed direction (see Fig. 1C; thus reading on the requirements that the second housing positioned between the third and first portions when folded and the first and second portions not being exposed). Tsukamoto additionally teaches that in a folded and transition state the middle portion may include concave and convex portions near the top and bottom portions (see Fig. 1B and Figs 4A-4D, sections D1 and D2, e.g., [0088]). Finally, Tsukamoto teaches that the sizes of the regions of the display may be adjusted in relation to one another and thus the top portion corresponding to the second portion may be larger than the bottom portion (see e.g., Figs. 17A and 17B and [0073]).
    PNG
    media_image1.png
    839
    667
    media_image1.png
    Greyscale
	The Examiner notes that the phrase “wherein the display panel is configured to be transformed to have a folded state, a spread state, and a transition state that is between the folded state and the spread state” is “means for” or “step for” language. Further, there is no structural language within the claim for performing this function. Therefore, the language invokes 35 U.S.C. 112(f). However, because the language is sufficiently supported with structure in the drawings, specification, and in subsequent claims to allow the person of ordinary skill in the art to understand the sliding rail type structure that would perform the above described mechanism for transforming the states of the display, the “means for” language is not considered to be indefinite (please see the present drawings, Figs. 1-6, and see the present specification, e.g., [0041]). Please see generally, MPEP 2181.	Tsukamoto fails to teach that the first and second portions of the device have different heights during the transition of the device from a folded or compact orientation to a spread state. In the same field of endeavor of folding or sliding display devices (e.g., [0001]), Pegg teaches a sliding display assembly wherein a first portion of the display is arranged over (so as to have a greater “height”) than a second portion and then slides over the second portion and may further be arranged at the same height in the spread out state of the display (see Figs. 3, 4, and 5, [0030] -[0033], [0040]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have arranged the surfaces of the display in a sliding manner such as that described by Pegg in order to, for example, provide protection to the underneath screen while also permitting the above-facing screen or display to be usable (e.g., Pegg, [0056]). Additionally, with regard to claim 10, the device of modified Tsukamoto would have a portion of the underneath screen overlapping with a portion of the above-facing screen, but also may have a portion of the above-facing screen that does not overlap with a portion of the underneath screen (i.e., the above and underneath screens have different parts or areas).
Regarding claim 2, Tsukamoto additionally teaches that the second portion, which may contain the bending portions of the display, may change its shape and thus the sliding mechanism of the device could maintains the top and bottom in a parallel state while in transition (see, e.g., Fig. 14B, [0061]). 

Allowable Subject Matter
Claims 3 and 4 are allowable over the prior art.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3 and 4, Tsukamoto fails to teach that the first shaft is connected to a slide rail mechanism such that the hinge is slidably attached along a slide rail and fails to teach that the first and second portions of the device have different heights during the transition of the device from a folded or compact orientation to a spread state. Modified Tuskamoto additionally fails to teach that the first and second housings are in contact with one another in each of the folded, spread, and transition states. That is, the mechanism for folding described by Tsukamoto does not include a sliding mechanism that permits the housing portions to be in contact with each other in each of the three orientations as presently claimed. The prior art fails to teach the claimed features in combination and providing each of the features presented in claim 3 into one housing structure would not have been obvious based on the prior art. Additionally, adapting the structure of Tsukamoto to provide a sliding mechanism to open the housing structure such that the first and second housings remained in contact with one another in each of the open, closed, and transition states would require fundamentally altering the opening mechanism of the device of Tsukamoto in a way that would not have been obvious at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782